                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION
 KAREN BOOK                                            )
                                                       )
                                    Plaintiff,         )
                                                       )
                          v.                           )      Case No. 5:19-06076-CV-RK
                                                       )
 AMERICAN FAMILY MUTUAL                                )
 INSURANCE COMPANY, S.I.,                              )
                                                       )
                                    Defendant.         )
                    FIRST AMENDED SCHEDULING AND TRIAL ORDER
                                                 JURY TRIAL
          Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and upon
consideration of the parties’ views in the matter, the following schedule is hereby established:
I.        DISCOVERY PLAN AND SCHEDULING DEADLINES

     Discovery Plan and Scheduling          Guidelines                                Deadlines
     Joinder of Parties                     30 days before discovery deadline         12/31/2019
     Amendment of Pleadings                 30 days before discovery deadline         12/31/2019
     Plaintiff Expert Designation           60 days before discovery deadline         12/6/2019
     Defendant Expert Designation           30 days after Plaintiff Expert deadline   1/15/2020
     Rebuttal Expert Designation            14 days before discovery deadline         2/14/2020
     Discovery Dispute Motions              At least 14 days before discovery         4/14/2020
                                            deadline
     Completion of Discovery                180 days from this proposed order         4/28/2020
     (both fact and expert discovery)       (Local Rule 26.1(c)2)
     Dispositive Motions                    30 days after discovery deadline          5/28/2020




             Case 5:19-cv-06076-RK Document 49 Filed 03/09/20 Page 1 of 4
II.    COURT CONFERENCES AND TRIAL DATE

 Court Setting                        Guidelines                    Date               Time
 Court Status Conference Date         30 days before discovery 1/29/2020               10:30 a.m.
 (In Springfield, MO)                 deadline
 Initial Pretrial Conference Date     30 days before trial          8/20/2020          10:30 a.m.
 Final Pretrial Conference Date       Thursday or Friday            9/17/2020          10:30 a.m.
                                      before trial
 Trial Date                           150 days from                 9/21/2020          8:30 a.m.
                                      dispositive motion
                                      deadline

III.   PRETRIAL AND TRIAL FILING DEADLINES

  Pretrial and Trial Documents                         Deadlines
  Motions in Limine                                    14 days prior to initial pretrial conference
  Responses to Motions in Limine                       7 days prior to initial pretrial conference
  Deposition Designations                              14 days prior to initial pretrial conference
                                                       (Fed. R. Civ. P. 26(a)(3))
  Objections to Deposition Designations                10 days prior to initial pretrial conference
  Cross-Exam Deposition Designations                   10 days prior to initial pretrial conference
  Objections to Cross-Exam Deposition                  7 days prior to initial pretrial conference
  Designations
  Stipulation of Uncontroverted Facts                  3 days prior to initial pretrial conference
                                                       (Local Rule 40.1)
  Stipulation of Admissibility of Evidence             3 days prior to initial pretrial conference
  Witness List                                         3 days prior to initial pretrial conference
                                                       (Fed. R. Civ. P. 26(a)(3))
  Exhibit List                                         3 days prior to initial pretrial conference
                                                       (Fed. R. Civ. P. 26(a)(3))
  Jury Instructions (if jury trial)                    14 days prior to trial
                                                       (Local Rule 40.1 and 51.1)
  Trial Briefs                                         5 days prior to trial
                                                       (Fed. R. Civ. P. 26(a)(3))
  Voir Dire (if jury trial)                            5 days prior to trial
                                                       (Fed. R. Civ. P. 26(a)(3))




                                                   2

           Case 5:19-cv-06076-RK Document 49 Filed 03/09/20 Page 2 of 4
IV.    CHAMBERS’ PROTOCOL
       1.      COURT CONFERENCES. (See Section II above). Generally, conferences in
Western and St. Joseph Division cases are held at the U.S. District Courthouse in Kansas City,
Missouri.    Conferences in cases pending in all other divisions (Central, Southern, and
Southwestern) are generally held via telephone.
       2.      DISCOVERY DISPUTES. Any discovery motion filed without complying with
Local Rule 37.1 will be denied. In the event that a teleconference is needed, contact the Court at
(816) 512-5110. Parties are to utilize the discovery dispute protocol on the Court’s web page at
www.mow.uscourts.gov/judges/ketchmark.
       3.       EXPERT WITNESSES. Expert witnesses include retained experts as well as fact
witnesses from whom expert opinions will be elicited at trial.
       For expert witnesses identified in Fed. R. Civ. P. 26(a)(2)(B), the designation shall include
an affidavit, containing the disclosures required in Fed. R. Civ. P. 26(a)(2)(B)(i)-(vi). Expert
witnesses may testify only as to matters contained in the affidavit described above unless leave of
Court is granted upon good cause shown. If a treating physician will testify beyond the treatment
they provided, they shall also provide an affidavit containing the disclosures required in Fed. R.
Civ. P. 26(a)(2)(B)(i)-(vi).
       However, if a treating physician will testify only as to treatment they provided, the
requirements of this section may be satisfied by providing a copy of all the treating physician’s
files, records and notes relating to the treating physician’s patient to the opposing party. For the
purpose of this paragraph, a “treating physician” is a doctor (including psychiatrist, dentist or other
practitioner of the healing arts) retained by a party prior to retaining counsel in this matter.
       4.      COMPLETION OF DISCOVERY. All discovery requests and depositions shall
be submitted and/or scheduled prior to the deadline for completion of discovery, and shall allow
sufficient time for completion within the time specified by the Federal Rules of Civil Procedure,
the Local Rules, and/or orders of this Court.




                                                   3

            Case 5:19-cv-06076-RK Document 49 Filed 03/09/20 Page 3 of 4
       5.      SUMMARY JUDGMENT MOTIONS. All motions for summary judgment shall
comply with Local Rules 7.0 and 56.1. The response and reply shall set forth (restate) each
statement of fact, and additional statement of fact, utilizing the original paragraph number
immediately before admitting or denying factual statements.
       IT IS SO ORDERED.
                                                   s/ Roseann A. Ketchmark
                                                   ROSEANN A. KETCHMARK, JUDGE
                                                   UNITED STATES DISTRICT COURT

DATED: March 9, 2020




                                               4

            Case 5:19-cv-06076-RK Document 49 Filed 03/09/20 Page 4 of 4
